Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 7-11, and 20 are pending in this Office Action. Claims 1-6 and 12-19 are withdrawn as the response to the restriction.  

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 7, 9-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mays (US 20160089600), in view of Zimring (US20170034234) 

Regarding claim 7: 
Mays teaches A method for simultaneously interacting with a user session from a plurality of remote subscribers, each remote subscriber providing subscriber information to the user session (Mays [0066] a connection between gaming device 310 and the service 340 … a game session. [0055] A communication session between the game service and game clients. [123] an interaction with a virtual game control … A single virtual control could also correspond to multiple gamepad controls (see a gamepad 312 associate with a game device 310 on fig.3 and fig.4) … single virtual control could correspond to activating multiple gamepad controls simultaneously), the method comprising:
receiving subscriber information from each remote subscriber at respective reception ports of a broadcast platform (Mays, [0055] A communication session between the game service and game clients. Fig.6 1620. [116] The virtual control interface application may select a suitable virtual control interface for a library of virtual control interfaces. The library may be a remote library located at an online gaming service or on the gaming device … for a particular game title or game genre); and
aggregating, at the broadcast platform, the subscriber information to form a control stream (Mays, Fig. 16 [0124] a control signal is generated (from a virtual interface component on the touch screen device – see [0125]) … to manipulate the video game … communicated over a local network or even across the Internet to a gaming service that routes the control back to the gaming device. [0126] a touch screen computing device to control a video game is provided. Note: a control signal is generated from user device to game service is aggregating the subscriber information; provide control game or routes control back to device is form a control stream)
Mays does not explicitly disclose providing, at an emission port of the broadcast platform, the control stream to an associated user session on a virtual machine, the virtual machine associated with a particular remote client
Zimring teaches providing, at an emission port of the broadcast platform, the control stream to an associated user session on a virtual machine, the virtual machine associated with a particular remote client. (Zimring, [0062] receive a plurality of real time control requests from the mobile device 102. Fig5. 502-506 [0067] At block 502, and in response to receiving a streaming session request from a mobile device, the process 500 may include sending, from a server computing device 104 to a mobile device 102, a port identifier for communicating data over a network …  executing the request to modify streaming media content in real time.. [0061] map the game session to a virtual machine associated with content storage for the mobile device  … allow communication between the mobile device and the server computing system regarding the particular game session)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Zimring and apply them on the teachings of Mays to further implement providing, at an emission port of the broadcast platform, the control stream to an associated user session on a virtual machine, the virtual machine associated with a particular remote client.  One would be motivated to do so because in order to improve better system and method to sending, from a server computing device to a mobile device a port identifier for communicating data over a network and executing the request to modify streaming media content in real time (Zimring fig. 5, 502-506]).

Regarding claim 9: 
The method of claim 7, further comprising transmitting the session information between the user session on the virtual machine and the client device (Mays, [0055] A communication session between the game service and game clients. [0065] a virtual interface library 350, and a virtual interface distribution component 352. [0073] The library 350 can store virtual control interfaces … by game genre, game title, developer, hardware, or other characteristic.[0066] access the game service … virtual machines as they are added to a game session).

Regarding claim 10: 
The method of claim 7, wherein receiving the subscriber information comprises receiving information provided by at least one input device selected from the list consisting of: a keyboard, a mouse, a trackpad, a touch screen, a joystick, a virtual reality mask (Mays, [0123] an interaction with a virtual game control within the virtual control interface is received through the touch screen. See Joystick 231 on figs.2, 4).

Regarding claim 11: 
The method of claim 10, wherein receiving the subscriber information comprises receiving information provided by different input devices of at least two remote subscribers (Mays, See fig. 2. [0047] game clients include a game console 210, a touch screen device 212, and a personal computer 214)

Regarding claim 20: 
The method of claim 7, further comprising selectively transferring, within the broadcast platform, the control stream to the emission port (Zimring Fig. 4, 402-412, [0058-59] a server device receives a launch request to launch and stream media content pertaining to a game session … the server computing device can select a media host configured to stream the media content, at block 404. The media host may be selected using the information in the launch request and/or other information. Fig5. 502-506 [0067] At block 502, and in response to receiving a streaming session request from a mobile device, the process 500 may include sending, from a server computing device 104 to a mobile device 102, a port identifier for communicating data over a network …  executing the request to modify streaming media content in real time)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mays (US 20160089600), in view of Zimring (US20170034234), further in view of Levine (US20030177187).

Regarding claim 8: 
Mays- Zimring teaches The method of claim 7, wherein the subscriber information is received as data packets (Zimring, [0044] the mobile device 102 can function to send and receive game (media) content and communication packets to and from servers hosting streaming media content. [0072] control requests …. sets of packets per received real time control request)
Mays- Zimring does not explicitly disclose aggregating the control information comprises storing the data packets into a FIFO memory structure
Levine teaches aggregating the control information comprises storing the data packets into a FIFO memory structure ([0114-124] Game Server … Game Buffers and the NPS Game List. [0478] The CGameBuffer forms a first-in first-out ( FIFO) queue of packets, which are stored in a SafeList structure)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Levine and apply them on the teachings of Mays- Zimring to further implement aggregating the control information comprises storing the data packets into a FIFO memory structure.  One would be motivated to do so because in order to improve better system and method to provide CGameBuffer forms a first-in first-out ( FIFO) queue of packets, which are stored in a SafeList structure (Levine, [0114-124]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        

/HERMON ASRES/Primary Examiner, Art Unit 2449